—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered November 27, 2000, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the Supreme Court gave the jury erroneous instructions regarding reasonable doubt and that the People failed to preserve Rosario material (see People v Rosario, 9 NY2d 286, cert denied 368 US 866) are unpreserved for appellate review (see CPL 470.05 [2]; People v *373Bynum, 70 NY2d 858). In any event, “[the] charge [taken as a whole, conveyed to the jury] the correct rules which should be applied in arriving at decision” (People v Ladd, 89 NY2d 893, 895, quoting People v Russell, 266 NY 147, 153).
The defendant’s remaining contentions are without merit. O’Brien, J.P., Friedmann, H. Miller and Crane, JJ., concur.